Citation Nr: 1452578	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an initial compensable disability rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  His case is currently under the jurisdiction of the VA RO in Columbia, South Carolina.  

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing the Veteran submitted additional medical evidence to the Board in conjunction with his claims accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to an initial compensable evaluation for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In unappealed rating decisions dated in September and December 2002, the RO denied service connection for hearing loss on the basis that there was no evidence that the Veteran had an in-service event that caused his hearing loss.

2.  Evidence received since the September and December 2002 RO decisions bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss.

3.  The preponderance of the evidence fails to establish that Veteran's current left ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September/December 2002 rating decisions denying service connection for hearing loss are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the application to reopen the previously denied claim for service connection for hearing loss, this application has been granted.  Any error related to the duties to notify and assist is moot.  

With regard to the underlying claim for service connection for left ear hearing loss, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records.  Notably, a September 2011 statement from the Veteran indicated that he had received no private treatment and an August 2011 response from the Social Security Administration (SSA) indicated that there were no SSA medical records available.

Recognition is given to the fact that the increased rating issue is being Remanded to obtain audiogram results that are referenced in June and November 2014 audiology consultations, but that are missing from the claims file.  However, there is no prejudice to the Veteran in adjudicating his service connection claim.  The existence of the Veteran's left ear hearing loss has already been established.  The determinative question is whether there is a causal nexus; and, in that regard, the June 2014 examiner even noted that a nexus opinion would not be included with his report.  The results of the audiograms are not relevant.  

The Veteran underwent VA audiological examinations in April 2011 and April 2013 with April 2011 and May 2013 addendum opinions.  The examinations and opinions involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed left ear hearing loss.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

A. New and Material Evidence

The Veteran's claim for service connection for hearing loss was first denied in a September 2002 rating decision, as the evidence did not show incurrence of left ear hearing loss in service or otherwise link his left ear hearing loss to service.  A December 2002 rating decision confirmed this denial.  The Veteran did not appeal this rating decision nor did he submit new and material evidence within the applicable one year period.  38 C.F.R. § 3.156(b) (2014).  The December 2002 rating decision is the final prior denial of the hearing loss claim.

Subsequent to the September and December 2002 rating decisions, the Veteran submitted a statement indicating that a medical professional had explained to him that his hearing loss was related to his military service performing radio repairs.  See Veteran statement, April 2011.  This statement is presumed credible for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's report of a positive medical nexus opinion, presumed credible at this time, satisfies the low threshold requirement for new and material evidence, the claim for service connection for left ear hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  A review of the July 2013 statement of the shows the RO reopened the matter and considered the claim on its merits.  The RO weighed the newly submitted evidence and rendered a decision that denied the claim.

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

A review of the medical evidence reflects that the Veteran has been diagnosed with left ear hearing loss, as defined by VA regulations.  38 C.F.R. § 3.385 (2014); see e.g. VA examination report, April 2013.  The first element of Shedden/Caluza is met.

Although a review of the service treatment records is negative for any findings of hearing loss in service, the Veteran's DD-214 indicates that he served in tactical communications and that he received a marksman badge with a rifle bar.  These are consistent with exposure to loud noise.  Moreover, he is service-connected for right ear hearing loss based on noise exposure.  As such, some in-service noise exposure may be conceded and the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  See Shedden, supra; Caluza, supra.

The Veteran was first examined to determine the etiology of his left ear hearing loss in April 2011 with an April 2011 addendum opinion.  The examiner noted his in-service noise exposure and normal separation audiogram for the left ear.  She concluded that his left ear hearing loss was not related to in-service noise exposure because his left ear hearing was normal at separation and showed no significant change from entrance.  This was in contrast to his right ear which did show a significant worsening between entrance and separation.  

He was next examined in April 2013 with a May 2013 addendum opinion.  The April/May 2013 examiner again noted the Veteran's in-service noise exposure and separation audiometric results for the left ear.  She similarly concluded that the lack of significant change in hearing acuity for the left ear at discharge made noise-induced left ear hearing loss unlikely.  In forming her conclusion, she cited to an Institute of Medicine Committee conclusion that a delay of many years between noise exposure and noise-induced hearing loss was extremely unlikely.  She also provided a list of several potential other causes for the Veteran's left ear hearing loss.  

In addition to the VA examinations, the medical evidence includes VA audiological treatment records.  None of these records discuss the etiology of the Veteran's left ear hearing loss or provide a positive nexus opinion.  

The only other evidence that purports to link the Veteran's current left ear hearing loss to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss), he is not able to provide competent evidence as to the etiology of his hearing loss.  Providing such an opinion requires medical expertise in the causes of hearing loss in the context of in-service noise exposure with normal hearing at separation.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although hearing loss (an organic disease of the nervous system) is one of the listed chronic diseases, the Veteran has only claimed difficulty hearing generally since service.  He has not specifically attributed this difficulty to his left ear.  Moreover, even if he were to specifically attribute it to his left, not service-connected right ear, it is contradicted by the medical evidence.  Notably, the separation audiogram shows better hearing acuity in the right ear than the entrance audiograms showed.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claim of entitlement to service connection for bilateral hearing loss must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for left ear hearing loss has been received, the application to reopen is granted; to this extent only, the appeal is granted.

Entitlement to service connection for left ear hearing loss is denied.



REMAND

The Veteran submitted a June 2014 audiology VA treatment record indicating that an audiogram had been performed at that time.  However, the audiogram results were not included with the treatment note.  A November 2011 audiology consult note from the Dorn VA Medical Center (VAMC) similarly indicates an audiogram was performed but does not provide results.  The Board cannot adjudicate the Veteran's increased rating claim without these results.  As such, the case must be remanded to obtain the audiogram results.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding audiological treatment records from the Dorn VAMC, as well as any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Board is particularly interested in the November 2011 and June 2014 audiogram results.

2.  After completing the above action and any other development deemed necessary, the Veteran's claim for a compensable initial evaluation for right ear hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


